OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The City of New York (City) urges that article 32 of its standard-form construction contract contains an arbitration or alternative dispute resolution clause making the decisions of the appropriate Commissioner final and binding, and that the Supreme Court’s charge to the jury was erroneous requiring a new trial. This court has recently decided two cases against the City on the precise contractual provision in issue here (Naclerio Contr. Co. v City of New York, 69 NY2d 794, affg 116 AD2d 463; Lovisa Constr. Co. v City of New York, 69 NY2d 801, affg 116 AD2d 1047).
The jury charge on the whole was substantially correct and the City was not prejudiced by any minor error in the court’s instructions (see, CPLR 2002; Danielson v Morse Dry Dock & Repair Co., 235 NY 439, 444, cert denied 262 US 756; Corrigan v Bobbs-Merrill Co., 228 NY 58, 72-73).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.